Case 19-30283-hdh11 Doc 311 Filed 07/23/19                       Entered 07/23/19 11:35:58             Page 1 of 4



    Daniel B. Prieto, State Bar No. 24048744                 Thomas R. Califano (admitted pro hac vice)
    DLA Piper LLP (US)                                       DLA Piper LLP (US)
    1900 North Pearl Street, Suite 2200                      1251 Avenue of the Americas
    Dallas, Texas 75201                                      New York, New York 10020-1104
    Tel: (214) 743-4500                                      Tel: (212) 335-4500
    Fax: (214) 743-4545                                      Fax: (212) 335-4501
    E-mail: dan.prieto@dlapiper.com                          E-mail: thomas.califano@dlapiper.com

                                                             Rachel Nanes (admitted pro hac vice)
    COUNSEL FOR THE DEBTOR                                   DLA Piper LLP (US)
                                                             200 South Biscayne Boulevard, Suite 2500
                                                             Miami, Florida 33131
                                                             Tel: (305) 423-8563
                                                             Fax: (305) 675-8206
                                                             E-mail: rachel.nanes@dlapiper.com

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

    In re:                                               §
                                                         §          CHAPTER 11
    MAYFLOWER COMMUNITIES, INC. 1                        §
                                                         §          CASE NO. 19-30283 (HDH)
                              Debtor.

                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON JULY 24, 2019 AT 9:00 A.M. (CST)

MATTERS TO BE HEARD:

1.           Debtor’s Motion for Entry of Orders (I) Approving Bid Procedures, (II) Authorizing the Debtor
             to Offer Certain Bid Protections to Stalking Horse, (III) Approving Procedures for the
             Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (IV)
             Authorizing (A) the Sale of the Debtor’s Assets Free and Clear of All Liens, Claims, Interests
             and Encumbrances, and (B) the Assumption and Assignment of Certain Executory Contracts
             and Unexpired Leases, (V) Approving the Forms of Notices Related to the Sale, and (VI)
             Granting Related Relief [Docket No. 164].

                    Related Documents:

                             Order (I) Approving Bid Procedures, (II) Authorizing the Debtor to Offer
                              Certain Bid Protections to Stalking Horse, (III) Approving Procedures for the
                              Assumption and Assignment of Certain Executory Contracts and Unexpired

1
   The last four digits of the Debtor’s federal tax identification number are 6350. The mailing address for the Debtor
is 1335 S. Guilford Road Carmel, Indiana 46032-2810.

                                                          1


EAST\166678530.3
Case 19-30283-hdh11 Doc 311 Filed 07/23/19            Entered 07/23/19 11:35:58        Page 2 of 4



                       Leases, (IV) Approving the Forms of Notices Related to the Sale, and (V)
                       Granting Related Relief [Docket No. 216];

                      Notice of Selection of Stalking Horse [Docket No. 254];

                      Stipulation and Agreed Order Amending Bid Procedures Order to Reschedule
                       Auction [Docket No. 282];

                      Notice of Selection of Successful Bidder and Cancellation of Auction
                       [Docket No. 292]; and

                      Notice of Filing of Amended Assigned Contracts and Related Cure Amounts
                       Pursuant to the Bid Procedures Order [Docket No. 309].

               Responses Received: None.
               Status: This matter is going forward as an uncontested matter.

2.     Debtor’s Motion for Entry of an Order (I) Approving Disclosure Statement, (II) Establishing
       Procedures for the Solicitation and Tabulation of Votes to Accept or Reject the Debtor’s
       Chapter 11 Plan, (III) Scheduling a Confirmation Hearing, and (IV) Approving Related Notice
       Procedures [Docket No. 277].

               Related Documents:

                      Debtor’s First Amended Plan of Liquidation Pursuant to Chapter 11 of the
                       Bankruptcy Code [Docket No. 306];

                      First Amended Disclosure Statement for Debtor’s First Amended Plan of
                       Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 307];

                      Notice of Filing of Blackline Comparisons of (I) Debtor’s Plan of Liquidation
                       Pursuant to Chapter 11 of the Bankruptcy Code; and (II) Disclosure Statement
                       for Debtor’s Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy
                       Code [Docket No. 308].

               Responses Received:
                      Informal comments from the Office of the United States Trustee.

               Status: This matter is going forward as an uncontested matter.




                                                2


EAST\166678530.3
Case 19-30283-hdh11 Doc 311 Filed 07/23/19             Entered 07/23/19 11:35:58          Page 3 of 4



3.     Debtor’s Motion to (I) Approve Procedures to Determine Amounts Owed to Former Residents;
       and (II) Amend the Assignment Procedures with Respect to Current Residents Set Forth in the
       Bid Procedures Order [Docket No. 304].

               Related Documents:

                      Motion for Emergency Consideration of Debtor’s Motion to (I) Approve
                       Procedures to Determine Amounts Owed to Former Residents; and (II)
                       Amend the Assignment Procedures with Respect to Current Residents Set
                       Forth in the Bid Procedures Order [Docket No. 305]; and

                      Notice of Emergency Hearing on Debtor’s Motion to (I) Approve Procedures
                       to Determine Amounts Owed to Former Residents; and (II) Amend the
                       Assignment Procedures with Respect to Current Residents Set Forth in the
                       Bid Procedures Order [Docket No. 310].

                       Responses Received: None.
               Status: This matter is going forward as an uncontested matter.

Dated: July 23, 2019                         DLA PIPER LLP (US)
       Dallas, Texas
                                             By: /s/ Daniel B. Prieto
                                             Daniel B. Prieto, State Bar No. 24048744
                                             DLA Piper LLP (US)
                                             1900 North Pearl Street, Suite 2200
                                             Dallas, Texas 75201
                                             Tel: (214) 743-4500
                                             Fax: (214) 743-4545
                                             E-mail: dan.prieto@dlapiper.com

                                             - and -

                                             Thomas R. Califano (admitted pro hac vice)
                                             DLA Piper LLP (US)
                                             1251 Avenue of the Americas
                                             New York, New York 10020-1104
                                             Tel: (212) 335-4500
                                             Fax: (212) 335-4501
                                             E-mail: thomas.califano@dlapiper.com

                                             - and -




                                                3


EAST\166678530.3
Case 19-30283-hdh11 Doc 311 Filed 07/23/19   Entered 07/23/19 11:35:58          Page 4 of 4



                                     Rachel Nanes (admitted pro hac vice)
                                     DLA Piper LLP (US)
                                     200 South Biscayne Boulevard, Suite 2500
                                     Miami, Florida 33131
                                     Tel: (305) 423-8563
                                     Fax: (305) 675-8206
                                     E-mail: rachel.nanes@dlapiper.com

                                     Counsel for the Debtor




                                        4


EAST\166678530.3
